Title: To Thomas Jefferson from John Taylor, 1 July 1804
From: Taylor, John
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Virga. Caroline July 1. 1804
               
               I herewith send you the Swedish turnip seed promised. This species of turnip seems to me to require earlier sowing than the common kind, to be drilled and cultivated. Accept the highest esteem and respect, of, Sir,
               Yr: mo: obt: St.
               
                  
                     John Taylor
                  
               
             